Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20         PageID.276    Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JEFFREY HARRY DABISH,

             Plaintiff,

v.                                                   Civil Case No. 19-11442
                                                     Honorable Linda V. Parker
WAYNE COUNTY AIRPORT
AUTHORITY; DEPUTY CHIEF THOMAS
ZAHINA; INVESTIGATOR RYAN
CARROLL; and INVESTIGATOR ERIK
JOHANSEN

Jointly and Severally,

          Defendants.
_______________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO AMEND
                 COMPLAINT (ECF NO. 29)

      This lawsuit arises from Plaintiff’s arrest and imprisonment following his

arrival at the Detroit Metropolitan Airport, as well as the seizure of $30,000 in

cash. In a Complaint filed on May 16, 2019, Plaintiff alleges that Wayne County

Airport Authority Board of Directors, Deputy Chief Thomas Zahina, Investigator

Ryan Carroll, and Investigator Erik Johansen, (collectively “Defendants”), engaged

in (i) statutory conversion; (ii) common law conversion; (iii) unlawful seizure in

violation of the Fourth Amendment and Article 1 § 11 of the Michigan

Constitution; (iv) a violation of the Civil Rights Act pursuant to 42 U.S.C. § 1983
Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20         PageID.277    Page 2 of 6




and 42 U.S.C. § 1988; and (v) civil conspiracy. (Compl. ¶¶ 20-58, ECF No. 1 at

Pg. ID 4-8.) The matter is presently before the Court on Plaintiff’s motion to file

an amended complaint to add a race discrimination claim under 42 U.S.C. § 1983

and 42 U.S.C. § 1988 against Defendants. (Pl.’s Mot., ECF No. 29.) The motion

has been fully briefed. (ECF Nos. 31, 32.)

              FACTUAL AND PROCEDURAL BACKGROUND1

      On November 30, 2018, Plaintiff—who is of Chaldean descent—was

traveling from Detroit Metropolitan Airport to Las Vegas, Nevada for a gambling

trip. (Compl. ¶¶ 9, 10, ECF No. 1 at Pg ID 2.) Plaintiff alleges that he frequently

travels with a large quantity of cash to spend on his gambling trips. (Id. ¶ 11, Pg.

ID 3.) On this occasion, Plaintiff carried $30,000.00. (Id.) Wayne County Airport

Police (“WCAP”) officers seized the cash, alleging that the cash was to be used for

a drug transaction. (Id. ¶ 12, Pg. ID 3.) According to a Notice of Seizure dated on

the same day, Plaintiff had 20 days to submit a written notice of claim of interest.

(Id. ¶ 13, Pg. ID 3.) On December 17, John Anthony Akouri, attorney for Plaintiff,

served an Objection on WCAP by hand delivery, receipt of which was

acknowledged by the agency. (Id. ¶ 14, Pg. ID 3.) On February 5, counsel

attempted to contact the Records Department at the Wayne County Airport



1
 Plaintiff alleges identical background facts in his Proposed Amended Complaint.
(See Pl.’s Mot. Ex. A, ECF No. 29 at Pg. ID 246-47.)
                                          2
Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20        PageID.278    Page 3 of 6




Authority (“WCAA”) to check the status of the Objection but received no

response. (Id. ¶ 15, Pg. ID 3.) On February 15, counsel again attempted to contact

the Records Department at the WCAA to check the status of the Objection but

again received no response. (Id. ¶ 16, Pg. ID 3.) On February 20, counsel faxed a

letter—which included the December 17 Objection—to Defendant Carroll asking

for a status update but received no response. (Id. ¶ 17, Pg. ID 3.) On February 26,

counsel spoke to Defendant Johansen asking for an update but received no

response. (Id. ¶ 18, Pg. ID 3.) On March 26, counsel faxed another letter to

Defendant Carroll and was informed that the funds had already been forfeited. (Id.

¶ 19, Pg. ID 3.)

      On May 16, Plaintiff filed a Complaint alleging (i) statutory conversion; (ii)

common law conversion; (iii) unlawful seizure under the Fourth Amendment and

Article 1 § 11 of the Michigan Constitution; (iv) violation of the Civil Rights Act

pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988; and (v) civil conspiracy. (Id.

¶¶ 20-58, Pg. ID 4-8.)

      Plaintiff now moves to amend his Complaint to add a count for racial

discrimination pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988. (Pl.’s Mot.,

ECF No. 29.)




                                          3
Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20        PageID.279     Page 4 of 6




                           APPLICABLE STANDARD

      Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend is “freely”

granted “when justice so requires.” See Fed. R. Civ. P. 15(a). The United States

Supreme Court has advised that a plaintiff should be allowed the opportunity to

test a claim on the merits if the facts and circumstances underlying the claim

suggest that it may be a proper subject of relief. Foman v. Davis, 371 U.S. 178,

182 (1962). However, the Court further instructed that a motion to amend a

complaint should be denied if the amendment is brought in bad faith or for dilatory

purposes, results in undue delay or prejudice to the opposing party, or would be

futile. Id. An amendment is futile when the proposed amendment fails to state a

claim upon which relief can be granted and thus is subject to dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(6). Rose v. Hartford Underwriters Ins. Co.,

203 F.3d 417, 420 (6th Cir. 2000).

                     APPLICABLE LAW AND ANALYSIS

      In this proposed count, Plaintiff alleges that Defendants—“[d]espite lacking

any reasonable articulable suspicion”—“accosted” Plaintiff “based upon his racial

profile.” (Pl.’s Mot. ¶ 64, ECF No. 29 at Pg. ID 253.) Plaintiff further alleges that

he was “unreasonably and unfairly targeted by Defendants for harassment, abuse

and discrimination.” (Id. ¶ 63, Pg. ID 253.) And “[d]espite finding no evidence

of illegal activity on the part of Plaintiff, Defendants seized and converted $30,000

                                          4
Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20         PageID.280     Page 5 of 6




of Defendant’s money to their own use.” (Id. ¶ 65, Pg. ID 253.) The Court

construes this count as bringing a claim under the Fourteenth Amendment’s Equal

Protection Clause.

      The Equal Protection Clause of the Fourteenth Amendment provides that no

state shall “deny to any person within its jurisdiction the equal protection of the

laws.” U.S. Const. amend. XIV, § 1. “‘To state a claim under the Equal Protection

Clause, a § 1983 plaintiff must allege that a state actor intentionally discriminated

against the plaintiff because of membership in a protected class.’” Purisch v.

Tenn. Tech. Univ., 76 F.3d 1414, 1424 (6th Cir. 1996). Notably, “conclusory

allegations of unconstitutional conduct without specific factual allegations fail to

state a claim under section 1983.” Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716,

726 (6th Cir. 1996) (citing Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.

1986)).

      Plaintiff’s sparse allegations that Defendants discriminated against him

“based upon his racial profile” are entirely speculative. There is no specific factual

allegation from which a reasonable factfinder could infer that Defendants

discriminated against Plaintiff because of his race. Indeed, Plaintiff alleges no

facts even suggesting a nexus between Defendants’ actions and his race.




                                          5
Case 2:19-cv-11442-LVP-RSW ECF No. 33 filed 04/15/20         PageID.281       Page 6 of 6




      Moreover, the facts as alleged by Plaintiff do not suggest that the individual

Defendants were present at the time the cash was seized or that they were in

anyway involved in “accosting” or “targeting” Plaintiff on the day in question.

In short, Plaintiff cannot state a viable race discrimination claim against

Defendants.

                                  CONCLUSION

      Because Plaintiff’s proposed amendment would be futile, the Court denies

Plaintiff’s Motion to Amend Complaint.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: April 15, 2020




                                          6
